DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0138432 A1 to Minachi et al. (hereinafter Minachi). 
Regarding claims 1 and 7-18, Minachi discloses a ferrite magnet comprising a magnetoplumbite structure, wherein
a constitutional proportion of metal elements of A, R, Fe, and Me is represented by the formula LaxCamα1-x-m(Fe12-yCoy)z where α is one or two of Ba and Sr (para [0052]), a part of La may be substituted with one or more other rare earth elements (para [0052]) and wherein 1.3≤x/yz≤1.8 and 0.79≤z≤0.91 (from  9.5≤12z≤11, para [0045]), which overlaps instantly claimed formula (1) of
A1-xRx(Fe12-yMey)z, where A is at least one element selected from Ca, Sr and Ba, R is at least one element selected from rare earth elements and at least includes La, and Me is Co,
x, y, and z of the formula (1) satisfy the following formulae (2), (3), (4), and (5): 
0.60≤x≤0.84		(2)
0.30≤y≤0.60		(3)
0.80≤z<1.10		(4) and 
1.60<x/yz<4.00	(5).
It is noted that the reference is not limited to the examples. However, Table 3, recites an “x” of 0.6 that overlaps the instantly claimed range of 0.60≤x≤0.84, a “y” of 0.21 to 0.63 that overlaps the instantly claimed ranges of 0.30≤y≤0.60, 0.30≤y≤0.55, 0.30≤y≤0.51 and 0.34≤y≤0.51, a “z” of 0.95 that falls within the instantly claimed ranges of 0.80≤z<1.10, 0.80≤z≤1.04, 0.84≤z≤1.04, and 0.84≤z≤1.00, and an “x/yz” of 1.00 to 3.00 that overlaps the instantly claimed ranges of 1.60<x/yz<4.00, 1.62≤x/yz≤2.97, 1.75≤x/yz≤2.97 and 1.75≤x/yz≤2.62.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.
The reference is silent regarding a Fe2+ content of the ferrite magnet of more than 0.1 mass% and less than 5.4 mass%, 0.5 to 5.0 mass%, 0.5 to 4.4 mass%, or 1.4 to 4.4 mass%.  However, the Minachi ferrite has an overlapping composition and is made by a method that overlaps the instantly disclosed method set forth in the publication of the instant disclosure, US 2019/0122792 A1 (hereinafter 792).  Both teach mixing carbonate or hydroxide precursors (Minachi, para [0075] and 792, para [0071]).  Minachi discloses calcining in an oxidizing atmosphere such as air at 1100 to 1450 C (para [0076]), which overlaps the instantly disclosed temperature of 1000 to 1340 C in an oxidizing atmosphere (792, para [0073]). Both teach calcining for 1 second to 10 hours (Minachi, para [0076] and 792, para [0073]).  Both teach pulverizing the calcined material and pressing the pulverized material into a compact in a magnetic field (Minachi, para [0077] and [0092] and 792, para [0075] and [0080]).  Minachi teaches sintering at 1080 to 1200 C for about 0.5 to 3 hours in an oxidizing atmosphere such as air (Minachi, para [0094]), which falls within the instantly disclosed range of 1050 to 1340 C for about 0.5 to 3 hours in an oxidizing atmosphere such as air (792, para [0083]).  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established’. Therefore, because the compositions overlap and are made by overlapping methods, one of ordinary skill in the art would expect an Fe2+ content that at least overlaps the instantly claimed ranges of more than 0.1 mass% and less than 5.4 mass%, 0.5 to 5.0 mass%, 0.5 to 4.4 mass% and 1.4 to 4.4 mass%, absent evidence to the contrary. 
Minachi also discloses that the ferrite magnet has a residual magnetic flux density (Br) of ≥ 4.2 kG (≥ 4200 G, para [0109]), which overlaps the instantly claimed range of 4.7 kG or more. See MPEP 2144.05(I), cited above. 

Regarding claims 2, 19 and 20, Minachi disclose the ferrite magnet according to claim 1, further comprising Si, wherein a Si content is 0 (not inclusive of 0) to 1.35 mass% (para [0062]), which overlaps the instantly claimed ranges of more than 0.002 mass% and less than 0.15 mass%, 0.03 to 0.11 mass% and 0.03 to 0.09 mass% in terms of SiO2.  See MPEP 2144.05(I), cited above. 

Regarding claim 3, Minachi disclose the ferrite magnet according to claim 1, wherein A is at least Sr (para [0052]).

Claims 1, 3-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 6139766 A to Taguchi et al. (hereinafter Taguchi). 
Regarding claims 1, 4-6 and 8-18, Taguchi discloses a ferrite magnet comprising a magnetoplumbite structure (col 9, ln 45-47), wherein
a constitutional proportion of metal elements of A, R, Fe, and Me is represented by the formula (I) A1-xRx(Fe12-yMy)z (col 3, ln 45) where A is at least one of Sr, Ba, C and Pb (col 3, ln 50-52), where R is at least one element selected from rare earth elements (including Y) and Bi and R at least includes La (col 3, ln 53-56), and M is Co or Co and Zn (col 3, ln 57) and 
the x, y and z ranges of Taguchi overlap the instantly claimed ranges of x, y, and z of the formula (1).
Taguchi discloses 0.04≤x≤0.9 (col 3, ln 48), which overlaps instantly claimed ranges 0.60≤x≤0.84	, 0.71≤x≤0.84, 0.76≤x≤0.84 and 0.76≤x≤0.81, 		                                                                                            
0.04≤y≤0.5 (col 3, ln 48), which overlaps instantly claimed range 0.30≤y≤0.60, and is so close as to constitute overlap with instantly claimed ranges 0.30≤y≤0.51, and 0.34≤y≤0.51,
0.7≤z≤1.2 (col 3, ln 49), which overlaps instantly claimed ranges 0.80≤z<1.10,     0.80≤z≤1.04, 0.84≤z≤1.04 and 0.84≤z≤1.00,
0.7 ≤x/yz≤28.5 (based on 0.8≤x/y≤20 (col 3, ln 48) divided by 0.7≤z≤1.2 (col 3, ln 49)), which overlaps instantly claimed ranges 1.60<x/yz<4.00, 1.62≤x/yz≤2.97, 1.75≤x/yz≤2.97 and 1.75≤x/yz≤2.62.  See MPEP 2144.05(I), cited above, which also states ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.
The reference is silent regarding a Fe2+ content of the ferrite magnet of more than 0.1 mass% and less than 5.4 mass%, 0.5 to 5.0 mass%, 0.5 to 4.4 mass%, or 1.4 to 4.4 mass%.  However, the Taguchi ferrite has an overlapping composition and is made by a method that overlaps the instantly disclosed method set forth in the publication of the instant disclosure, 792.  Both teach mixing powder precursors (Taguchi, col 13, ln 58-67 and 792, para [0071]).  Taguchi discloses calcining in an oxidizing atmosphere such as air at 1000 to 1350 C (col 14, ln 6-7) which closely overlaps the instantly disclosed calcining temperature of 1000 to 1340 C in an oxidizing atmosphere (792, para [0073]). Both teach calcining for 1 second to 10 hours (Taguchi, col 14, ln 7 and 792, para [0073]).  Both teach pulverizing the calcined material and pressing the pulverized material into a compact in a magnetic field (Taguchi, col 14, ln 15-19 and 792, para [0075] and [0080]).  Taguchi teaches sintering at 1150 to 1270 C for about 0.5 to 3 hours in an oxidizing atmosphere such as air (col 15, ln 45-49) which falls completely within the instantly disclosed range of 1050 to 1340 C for about 0.5 to 3 hours in an oxidizing atmosphere such as air (792, para [0083]).  Taguchi teaches sintering at a rate of 5 C/min (col 17 ln 65), which is the lower limit of the instantly disclosed heating rate of 5 C/min or more (792, para [0074]).  See MPEP 2112.01(I), cited above. Therefore, because the compositions overlap and are made by overlapping methods, one of ordinary skill in the art would expect an Fe2+ content that at least overlaps the instantly claimed ranges of more than 0.1 mass% and less than 5.4 mass%, 0.5 to 5.0 mass%, 0.5 to 4.4 mass% and 1.4 to 4.4 mass%, absent evidence to the contrary. 
Taguchi also discloses that the ferrite magnet has a residual magnetic flux density (Br) of ≥ 4.4 kG col 18, ln 62) which overlaps the instantly claimed range of 4.7 kG or more. See MPEP 2144.05(I), cited above. 

Regarding claim 3, Taguchi disclose the ferrite magnet according to claim 1, wherein A is at least Sr (col 9, ln 50).

Response to Arguments
Applicant’s arguments filed 4/25/22, regarding Minachi and Taguchi have been fully considered but they are not persuasive. 
Applicant argues that the Office’s rationale is that the claimed Fe2+ content is expected based on overlapping methods in both references.  Applicant argues that “while there my be some similarities between the respective preparation methods” that the methods are not identical.  Applicant argues that the heating and cooling rates in the instant disclosure influence the Fe2+ content and Br of the claimed ferrite magnet. Applicant points to the examples in the instant disclosure as evidence that changes in various method conditions influence Fe2+ content and Br.  However, as discussed above, Minachi  and Taguchi both teach overlapping methods and both disclose overlapping Br values.   As discussed above, the broad teaching of Taguchi discloses calcining in an oxidizing atmosphere over the same time period  in an overlapping temperature range, discloses the same pulverizing and compacting in a magnetic field and discloses sintering in an oxidizing atmosphere for the same time period at a temperature that falls completely within the instantly claimed temperature range.  Taguchi teaches a slower heating rate and is silent regarding cooling rate.  However, even with a slower heating rate and silence regarding cooling rate, Taguchi teaches an overlapping Br.  As discussed above, the broad teaching of Minachi discloses calcining in an oxidizing atmosphere during an overlapping time period in an overlapping temperature range, discloses the same pulverizing and compacting in a magnetic field and discloses sintering in an oxidizing atmosphere for the same time at a temperature that falls completely within the instantly claimed temperature range.  Minachi teaches a slower heating rate and is silent regarding cooling rate.  However, even with a slower heating rate and silence regarding cooling rate, Minachi teaches an overlapping Br.  Also see the response to arguments regarding Minachi in the Office Action mailed 4/13/21 which states that heating and cooling rates are understood in the art to directly affect morphology and magnetic properties but are not understood or expected to change Fe valence, absent evidence to the contrary.  Minachi2 was cited as an evidentiary reference in the Office Action mailed 4/13/21 to show that controlling firing temperature and atmosphere is known to directly affect Fe valence as is understood in the art.  As discussed above, Minachi and Taguchi teach an overlapping sintering temperature and the same atmospheres.  Therefore, one of ordinary skill in the art would expect overlapping amounts of Fe2+ absent evidence to the contrary.  Applicant has not provided such evidence.  The applicant and the examiner agree that the maximum temperature directly affects Fe2+ content.  The maximum Minachi temperature range and the maximum Taguchi temperature range set forth in the broad teachings of the references fall completely within the maximum temperature range set forth in the broad teaching of the instant disclosure.   Therefore, one of ordinary skill in the art would expect the Minachi ferrite to have an overlapping Fe2+ range, absent evidence to the contrary.  Applicant has not provided such evidence.  
Applicant further argues that controlling heating and cooling rates controls the Fe2+ ratio and points to Table 1 of the instant disclosure as evidence of criticality and/or unexpected results for the disclosed heating and cooling rates, particularly that the instantly disclosed heating and cooing rates are required to arrive at the instantly claimed Fe2+ content.  However, as discussed above, the Fe2+ content is known to be directly affected by sintering maximum temperature and atmosphere.  Both Minachi and Taguchi teach sintering temperatures that fall within the instantly disclosed temperatures and teach sintering in an oxidizing atmosphere.  It is also noted that instantly disclosed Table 1 does not provide sufficient evidence of criticality of or unexpected results for the instantly disclosed heating and cooling rates. As discussed in the response to arguments in the Office Action mailed 4/13/21, the data is not commensurate in scope with the instant claims. Only one example, 1-1 has heating and cooling rates outside of the disclosed range. Only one example, 1-7, was fired in nitrogen and not in air. There is not enough data to provide sufficient evidence that the heating and/or cooling rate controls Fe2+ content or that the heating temperature and atmosphere do not control valence as would be expected in the art.  Heating and cooling rates are understood in the art to directly affect morphology and magnetic properties but are not understood or expected to change Fe valence. See
evidentiary reference Drmota, cited in the Office Action mailed 4/13/21. Drmota teaches 
controlling heating and cooling rate to control crystallinity, particle size and magnetic
properties (abstract and page 4). The heating temperature and atmosphere are known
methods in the art for changing valence. As previously discussed in the Office Action mailed 4/13/21, Minachi2 teaches controlling the amounts of Fe2+ and Fe3+ by
controlling sintering temperatures and atmospheres (para [0047] and [0055]). Minachi
expressly recites controlling Fe vacancy by controlling sintering atmosphere (para
[0051]) as is understood and expected in the art. As discussed above, Minachi sinters
at a temperature (1050 to 1340 C, para [0083]) that falls completely within the disclosed
range of 1050 to 1340 C for the same soak time in the same oxidizing atmosphere.
Applicant has not provided sufficient evidence that the heating and/or cooling rates control Fe valence rather than heating temperature and atmosphere as understood in the art.  Neither does Table 1 provide evidence of criticality of or unexpected results for the instantly disclosed heating and cooling rates.  Therefore, one of ordinary skill in the art would expect the Minachi ferrite and the Taguchi ferrite to respectively have Fe2+ contents that overlap the instantly claimed Fe2+ ranges.
Applicant submitted a declaration filed 4/5/22 that “explains the reasons for choosing Minachi's Samples 41 and 42 and Taguchi's Example 12 and using the firing conditions of Sample No. 1-1 of the specification herein in the experiments. Note that the Table referred to as Table 1A in the Declaration has the heading Table A, but it is the same table”.  However, as previously stated, the references are not limited to the examples.  It is also noted that the declaration is not commensurate in scope with the instant claims.  Therefore, the declaration is not sufficient to overcome Minachi or Taguchi and does not provide evidence of or criticality for the instantly disclosed heating and cooling rates.  Neither does the declaration provide sufficient evidence that the Minachi and Taguchi ferrites cannot have Fe2+ contents that overlap the instantly claimed ranges.
Therefore, the 103 rejection of claims 1-3 and 7-20 as obvious over Minachi stands. 
The 103 rejection of claims 1, 3-6 and 8-18 as obvious over Taguchi stands. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734